DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/US2019/014815 filed 01/23/2019, which claims the benefit of the priority of US Provisional application 62/620,861 filed 01/23/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	
Claim Status
Claims 36-43, and 46-71 are being examined on the merits in this office action.

	Claim Rejections - 35 USC § 102 - Withdrawn
The rejection of claims 36-41, 43-46, and 48-71 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/196976 (hereinafter “the ‘976 publication”) –IDS 10/28/2020, as evidenced by Singh et al. in (Diabetes Spectrum 2012 Nov; 25(4): 217-221) is withdrawn in view of applicants’ amendment of claim 36.
The rejection of claim 36 under 35 U.S.C. 102(a)(1)as being anticipated by WO 2014/016300 (hereinafter “the ‘300 publication”) as evidenced by Singh et al. in (Diabetes Spectrum 2012 Nov; 25(4): 217-221 ) is withdrawn in view of applicants’ amendment of claim 36.
The rejection of claim 36 under 35 U.S.C. 102(a)(1)as being anticipated by WO 2011/117417 (hereinafter “the ‘417 publication”) as evidenced by Singh et al. in (Diabetes Spectrum 2012 Nov; 25(4): 217-221) ) is withdrawn in view of applicants’ amendment of claim 36.

Claim Rejections - 35 USC § 103 – Maintained and updated
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 36-43, and 46-71 under 35 U.S.C. 103 as being unpatentable over WO 2016/196976 (hereinafter “the ‘976 publication”) –IDS 10/28/2020 in view of WO 2011/117417 (hereinafter “the ‘417 publication”) is maintained.

The ‘976 publication teaches a method of treating or preventing hypoglycemia comprising delivering a glucagon composition to a patient (claim 44) and that the method is suited for treating patients that have conditions including post-bariatric surgery reactive 
‘976 does not explicitly state that the glucagon peptide was used to treat severe hypoglycemia.
‘417 teaches glucagon peptide agonists which have improved solubility and stability and the methods of treatment comprising administration of the peptides to patients with condition including hypoglycemia (abstract; page 2, line 15-19). ‘417 further teaches that the glucagon peptide for use in treatment or prevention of gastric by-pass induced hypoglycemia (claim 15; page 15, line 1-3; page 18, line 17-20; page 19, line 19-24; and page 21, line 4-9). ‘417 further teaches analogues could be used in a safer and convenient prefilled ready-to-use device for the treatment of severe hypoglycemia (page 5, line 26-30). Furthermore, the ‘417 publication teaches administration of the glucagon peptide at dosage of 0.1 to about 500 mg (page 11, lines 34-35). This is 100 to 500,000 µg of a glucagon peptide. This dosage range disclosed by ‘417 encompasses the instant dose of 300 µg.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teaching of ‘976 and ‘417 and prepare a method of treating hypoglycemia in a post-bariatric subject because ‘976 teaches that the method was effective in  treating or preventing hypoglycemia from occurring in a patient. A skilled artisan would therefore have been motivated and would have had a reasonable expectation of success in using the methods of both ‘976 and ‘417 in using glucagon peptide in treating severe 
Regarding claim 36, ‘976 teaches a method of treating or preventing hypoglycemia comprising delivering a glucagon composition to a patient (claim 44) and that the method is suited for treating patients that have conditions including post-bariatric surgery reactive hypoglycemia ([0098, 0100] and Example 7 at [00181]).
Regarding claim 37, ‘976 discloses in Example 7 that subjects had two continuous glucose monitor sensors placed on the anterior abdominal wall [00182]. This reads on monitoring the blood glucose.
Regarding claim 38, ‘976 discloses that reactive hypoglycemia may also be referred to as postprandial hypoglycemia and that stomach surgery (e.g. bariatric surgery) is one possible cause [0152].
Regarding claim 39, ‘417 teaches analogues could be used in a safer and convenient prefilled ready-to-use device for the treatment of severe hypoglycemia (page 5, line 26-30).
Regarding claim 40, 41, and 43, ‘976 teaches the method where the patient's measured blood glucose level is from 0 mg/dL to less than 50 mg/dL (claim 45 and [0024]). ‘976 further discloses that reactive hypoglycemia is a non-diabetic hypoglycemia, and is due to low blood sugar that occurs following a meal - typically within four hours after eating [00152]. Within four hours falls within the instant time range.
Regarding claim 42, ‘976 teaches that glucagon was administered after a meal [0083]. ‘976 is silent on how long after the meal the glucagon was administered. However, ‘976 teaches 
Regarding claim 46, ‘976 teaches that the open-loop system was set to recognize impending sensor glucose values <75 mg/dL and that this triggered an alert to the monitoring physician, who then a bolus dose of 150 μg of glucagon [00184]. 
With regards to claim 47, ‘976 teaches that glucagon was administered via infusion [00173] but is silent on the duration. However, the time duration is a variable that can be determined taking into account the dosage as well as the condition of the subject. 
Regarding claim 48, ‘976 teaches a method of treating hypoglycemia in a patient, the method comprising using a glucagon delivery apparatus of any of claims 1-43 to intradermally, subcutaneously or intramuscularly deliver at least a portion of the composition to the patient (claim 44 and paragraph [0024]).
Regarding claim 49, ‘976 teaches a glucagon delivery apparatus comprising a reservoir containing a composition comprising glucagon, a glucagon analogue, or a salt form of either thereof, a sensor configured to measure a patient's blood glucose level, and an electronic pump configured to intradermally, subcutaneously or intramuscularly deliver at least a portion of the composition to a patient based on the patient’s measured blood glucose level [0012].
Regarding claim 50-52, ‘976 teaches that the apparatus is configured to be a closed-loop system, an open-loop system or a no-loop system. [0014] ‘976 further discloses that the composition than can be included in the reservoir of the apparatus can be a single-phase solution comprising the glucagon, glucagon analogue, or a salt form of either thereof, dissolved 
Regarding claim 53 and 54, ‘976 teaches that in some embodiments, the aprotic polar solvent is selected from dimethyl sulfoxide (DMSO) ([00127] and claim 21) and where the aprotic solvent is a deoxygenated aprotic solvent (claim 22 and paragraphs [0019-0020]).
Regarding claim 55, ‘976 teaches that the composition further comprises an ionization stabilizing excipient, wherein (i) the glucagon, glucagon analogue, or salt thereof is dissolved in the aprotic solvent in an amount from about 0.1 mg/mL up to the solubility limit of the glucagon, glucagon analogue, or salt thereof, and (ii) the ionization stabilizing excipient is dissolved in the aprotic solvent in an amount to stabilize the ionization of the glucagon peptide or salt thereof (claim 17).
Regarding claim 56, ‘976 teaches the ionization stabilizing excipient is at a concentration of 0.1 mM to less than 100 mM (claim 18 and [0019]).
Regarding claim 57, ‘976 teaches the glucagon delivery apparatus wherein the ionization stabilizing excipient is a mineral acid (claim 19 and [0019]).
Regarding claim 58 and 59, ‘976 teaches the glucagon delivery apparatus wherein the mineral acid is hydrochloric acid (claim 20 and [0019]). ‘976 further teaches that other examples of mineral acids used includes sulfuric acid [0031].
Regarding claim 60, ‘976 teaches that in some embodiments, the aprotic polar solvent is selected from dimethyl sulfoxide (DMSO) ([00127] and claim 21). ‘976 further teaches that other examples of mineral acids used includes sulfuric acid [0031].

Regarding claim 63 and 65 ‘976 teaches that the preservative is benzyl alcohol (claim 26) and that the sugar alcohol is mannitol (claim 28).
Regarding claim 66 and 67, ‘976 teaches that the composition further comprises a carbohydrate (claim 29 and [0021]) and that the carbohydrate is trehalose (claim 30 and [0017, 0021]).
Regarding claim 68, ‘976 teaches that the composition comprises at least 80 wt.% of the aprotic polar solvent, 3 to 7 wt. % of the carbohydrate, 0.001 to 0.1 wt. % of the amphoteric molecule, and 0 wt. % to less than 0.1 wt. % of the acid (claim 31 and [0021]).
Regarding claim 69, ‘976 teaches that the composition has a water content of zero to less than 15 wt. %, 0 to less than 3 wt. %, 3 to 10 wt. %, or 5 to 8 wt. % (claim 33 and [0021]).
Regarding claim 70, ‘976 teaches that the glucagon, glucagon analogue, or salt form of either thereof, has been previously dried from a buffer, wherein the dried glucagon, glucagon analogue, or salt form of either thereof, has a first ionization profile that corresponds to an optimal stability and solubility for the glucagon, glucagon analogue, or salt form thereof, wherein the dried glucagon, glucagon analogue, or salt form of either thereof, is reconstituted into an aprotic polar solvent and has a second ionization profile in the aprotic polar solvent, and wherein the first and second ionization profiles are within 1 pH unit of one another (claim 34 and [0021]).


Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 
Applicant argues that none of the applied art teaches, nor does it even suggest, administering 300 µg of a glucagon peptide or glucagon analog and that the '417 application is silent as to any particular dose of glucagon and that the relevant Example in the '976 application prescribes administering 150 µg of glucagon. Applicant argues that there is no motivation for a skilled artisan to double the successful dose used in the '976 application with a reasonable expectation of success, particularly in view of the noted concern of rebound hyperglycemia, a problem commonly associated with treatment of hypoglycemia.
The arguments above have been fully considered but are not persuasive because the obviousness rejection was made using the combined teachings of the ‘417 and the ‘976 publications. The ‘976 publication teaches administering the peptide at a dose of 150 µg which was previously encompassed by the instant range. With regards to the applicants’ amendment to recite the administration at 300 µg of a glucagon peptide, the Examiner notes that the ‘417 publication teaches administration of the glucagon peptide at dosage of 0.1 to about 500mg (page 11, line 34-35). This is 100 to 500,000 µg of a glucagon peptide. This dosage range disclosed by ‘417 encompasses the instant dose of 300 µg. Therefore, it would have been obvious for an ordinary skilled artisan to try a dosage of the glucagon peptide that is .
Conclusion
Claims 36-43, 46-71 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654